DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed February 16, 2021, with respect to the rejection(s) of claim(s) 21, 26, 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found reference Fwu et al. (US 2018/0007673).
Jung teaches a method of a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the method comprising: applying predetermined power control different from another for transmitting an UL data channel by: applying a single transmission power control equation for the UL data channel; configuring a plurality of power control parameters or parameter sets to be applied to the transmission power control equation (Sections 0030, 0112, 0113, the power control for the PUSCH is based on the power control parameters index j, TPC closed loop index (l), and path loss index (q), said parameters are used in the equation of Section 0030, these parameters can vary thus rendering varying or different power controls for the PUSCH); controlling the transmission power of the UL data channel based on the single transmission power control equation applied with one transmission power control parameter or parameter set, among the configured plurality of power control parameters or parameter sets .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 26 – 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2019/0261281) in view of Fwu et al. (US 2018/0007673)
Regarding Claim 21, Jung teaches a method of a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the method comprising: 
Jung does not teach wherein the one transmission power control parameter or parameter set is determined based on an indication field included in a UE-specific PDCCH (Physical Downlink Control Channel) or a UE-group common PDCCH, transmitted through a CORESET (control resource set) or a search space.
Fwu, which also teaches the use of PDCCHs, teaches wherein the one transmission power control parameter or parameter set is determined based on an indication field included in a UE-specific PDCCH (Physical Downlink Control Channel) 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Fwu for the purpose of providing a flexible system that can provide high speed communication services for a wide gamut of devices under a multiplicity of circumstances as taught by Fwu.
Regarding Claim 26, Jung teaches a method of a base station for receiving an uplink (UL) data channel, the method comprising: transmitting a plurality of power control parameters or parameter sets through high layer signaling to a user equipment (UE) (Sections 0030, 0112, 0113, the power control parameters index j, TPC closed loop index (l), and path loss index (q) are provided through the PDCCH); transmitting PDCCH (Physical Downlink Control Channel) indicating one transmission power control parameter or parameter set applied to a single transmission power control equation from among the plurality of power control parameters or parameter sets (Sections 0030, 0112, 0113, the power control for the PUSCH is based on at least one of the control parameters index j, TPC closed loop index (l), and path loss index (q),said parameters are used in the equation of Section 0030); and receiving, from the UE, the UL data channel to which the one transmission power control parameter or parameter set is applied (Sections 0030, 0112, 0113, the PUSCH is transmitted based on the power control equation of Section 0030).

Fwu, which also teaches the use of PDCCHs, teaches transmitting a UE-specific PDCCH (Physical Downlink Control Channel) or a UE-group common PDCCH indicating one transmission power control parameter or parameter set, wherein the PDCCH is transmitted through a CORESET (control resource set) or a search space (Section 0023, uplink TPC command transmitted in the UE-group common PDCCH through a search space, there will need to be a field in the PDCCH for said TPC command).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Fwu for the purpose of providing a flexible system that can provide high speed communication services for a wide gamut of devices under a multiplicity of circumstances as taught by Fwu.
Regarding Claim 28, Jung teaches a user equipment (UE) for controlling transmission power of an uplink (UL) data channel, the UE comprising: a controller configured to: apply a predetermined power control different from another for transmitting an UL data channel wherein the controller is configured to apply a single transmission power control equation for the UL data channel and configure a plurality of 
Jung does not teach wherein the one transmission power control parameter or parameter set is determined based on an indication field included in a UE-specific PDCCH (Physical Downlink Control Channel) or a UE-group common PDCCH, transmitted through a CORESET (control resource set) or a search space.
Fwu, which also teaches the use of PDCCHs, teaches wherein the one transmission power control parameter or parameter set is determined based on an indication field included in a UE-specific PDCCH (Physical Downlink Control Channel) or a UE-group common PDCCH, transmitted through a CORESET (control resource set) or a search space (Section 0023, uplink TPC command transmitted in the UE-group 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Jung with the above features of Fwu for the purpose of providing a flexible system that can provide high speed communication services for a wide gamut of devices under a multiplicity of circumstances as taught by Fwu.
Regarding Claims 23, 30, Jung in view of Fwu teaches all of the claimed limitations recited in Claims 21, 28.  Jung further teaches wherein the plurality of power control parameters or parameter sets is configured for the UE through high layer signaling (Sections 0030, 0112, 0113, the power control parameters index j, TPC closed loop index (l), and path loss index (q) are provided through the PDCCH, which is the higher layer signaling).
Regarding Claim 27, Jung in view of Fwu teaches all of the claimed limitations recited in Claim 26.  Jung further teaches wherein the transmission power of the UL data channel is controlled based on the single transmission power control equation to which the one transmission power control parameter or parameter set is applied, among the plurality of power control parameters or parameter sets (Sections 0030, 0112, 0113, the power control for the PUSCH is based on the power control parameters index j, TPC closed loop index (l), and path loss index (q), said parameters are used in the equation of Section 0030).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
April 16, 2021